                                                Case 2:19-cr-00448-DLR Document 66 Filed 02/23/21 Page 1 of 3




                                        1 Mark Kokanovich (021168)
                                          kokanovichm@ballardspahr.com
                                        2 Dennis K. Burke (012076)
                                          burked@ballardspahr.com
                                        3 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        4 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        5 Facsimile: 602.798.5595
                                          Attorneys for Defendant James B. Panther
                                        6
                                                              IN THE UNITED STATES DISTRICT COURT
                                        7
                                        8                                  FOR THE DISTRICT OF ARIZONA

                                        9 United States of America,
                                                                                             NO. CR-19-00448-PHX-DLR-2
                                       10                     Plaintiff,
                                                                                             JOINT MOTION TO CONTINUE
                                       11                     vs.                            TRIAL AND RULE 11 PLEA
1 East Washington Street, Suite 2300




                                                                                             HEARING
                                       12 James B. Panther,
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13                     Defendant.
                                       14
                                       15            The undersigned parties, by their respective attorneys, hereby submit this Motion to
                                       16 Continue the Trial and set a Rule 11 Plea Hearing and an accompanying proposed order
                                       17 for the Court’s consideration. On May 4, 2020, the parties notified the Court of the
                                       18 defendant’s intent to enter a plea of guilty. U.S. Magistrate Judge Michelle H. Burns has
                                       19 continued the Rule 11 plea hearing to March 2, 2021 at 11:30 a.m. Judge Rayes has
                                       20 continued the Final Pretrial Conference to April 16, 2021 at 9:30 a.m. and the jury trial to
                                       21 May 4, 2021 at 9:00 a.m.
                                       22            Discovery is extensive and not yet complete, and discovery received this week is
                                       23 voluminous, such that substantial time is needed for the effective preparation of a defense
                                       24 and to prepare for trial.
                                       25            The parties respectfully request that this Court continue the trial date and the
                                       26 Rule 11 plea hearing for a period of time not less than 20 days.
                                       27
                                       28

                                            DMWEST #41001412 v1
                                                  Case 2:19-cr-00448-DLR Document 66 Filed 02/23/21 Page 2 of 3




                                        1            The parties further request that this Court exclude the period of time from June 16,
                                        2 2020 to the Rule 11 plea hearing from the Speedy Trial Act calculus pursuant to 18 U.S.C.
                                        3 § 3161(h)(1)(G)) and (h0)(7).
                                        4            RESPECTFULLY SUBMITTED this 23rd day of February, 2021.
                                        5 FOR PLAINTIFF                                        FOR DEFENDANT
                                          UNITED STATES OF AMERICA                             JAMES B. PANTHER, JR.
                                        6
                                        7
                                            By:      /s/ David A. Bybee (w/permission)         By:    /s/ Dennis K. Burke
                                        8            Deborah Brittain Shaw                            Dennis K. Burke
                                                     David A. Bybee                                   Mark S. Kokanovich
                                        9            U.S. Department of Justice                       Ballard Spahr LLP
                                                     Fraud Section, Criminal Division                 1 East Washington St., Ste 2300
                                       10            1400 New York Avenue NW                          Phoenix, Arizona 85004
                                                     Washington DC 20005
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #41001412 v1                           2
                                                Case 2:19-cr-00448-DLR Document 66 Filed 02/23/21 Page 3 of 3




                                        1                                 CERTIFICATE OF SERVICE
                                        2
                                                     I certify that on the 23rd day of February, 2021, I electronically transmitted a PDF
                                        3
                                            version of this document to the Office of the Clerk of the Court, using the CM/ECF System
                                        4
                                            for filing and transmittal of a Notice of Electronic Filing to all CM/ECF registrants listed
                                        5
                                            for this matter.
                                        6
                                        7
                                            By: /s/ Catherine M. Weber
                                        8
                                        9
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #41001412 v1                           3
